Order filed October 28,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00271-CR
                                                    __________
 
                        JAMES
STERLING OSTRANDER, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 266th District Court
 
                                                            Erath
County, Texas
 
                                                   Trial
Court Cause No. CR13268
 

 
                                                                     O
R D E R
            James
Sterling Ostrander has filed in this court a pro se motion to present his
case.  In his motion, appellant states that he has been unable to contact his
court-appointed counsel and that he has material that he desires to forward to
this court.
            The
appeal is abated, and the trial court is directed to conduct a hearing to
determine if the appointment of subsequent counsel is required.  If it is
determined that appellant is indigent and is exercising his right to represent
himself, the trial court must develop evidence as to whether appellant’s
decision to proceed without counsel is knowingly and intelligently made and
enter findings of fact and conclusions of law.  Faretta v. California,
422 U.S. 806 (1975); Ex parte Davis, 818 S.W.2d 64 (Tex. Crim. App. 1991);
Hubbard v. State, 739 S.W.2d 341 (Tex. Crim. App. 1987); Webb v.
State, 533 S.W.2d 780 (Tex. Crim. App. 1976).
            The
clerk of the trial court is directed to prepare and forward to this court a
supplemental clerk’s record containing the findings and orders of the trial
court.  In the event a hearing is conducted, the court reporter is directed to
prepare and forward to this court a supplemental reporter’s record from the
hearing.  The supplemental records are due to be filed in this court on or
before November 15, 2010.
            The
appeal is abated.  Upon the filing of the supplemental records, the appeal will
be reinstated.
 
                                                                                    PER
CURIAM
 
October 28, 2010
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.